DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 17 August 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eley (US 2018/0373092).
Regarding independent claim 1, Eley teaches an apparatus comprising a transparent lighting source (Fig. 1g, Element 102); a switchable opaque film (Fig. 1g, Element 104) bonded to the transparent lighting source (102) capable of providing a vehicle component (intended use); an electrical connection that connects to the transparent lighting source and the switchable opaque film such that the switchable opaque film is electrically controlled to switch between an opaque state and a transparent state (¶ [0031]); and a control unit (¶ [0031]) that is capable of independently controlling the switchable opaque film (104) and the transparent lighting source (102) based on a predetermined application for the vehicle component.  The Examiner notes that the vehicle component recitation is interpreted to be an intended use of the apparatus and has not been given any patentable weight.  The Examiner has cited references of vehicles that the claimed apparatus may be incorporated into.
Regarding claim 2, Eley teaches the switchable opaque film (104) and the transparent lighting source (102) laminated together to form a layered structure (Fig. 1g).
Regarding claim 3, Eley teaches the layered structure integrated between two layers of glass (Fig. 1g, Elements 110 and 110’).
Regarding claim 4, Eley teaches the transparent lighting source (102) comprising at least one of an organic light emitting diode, micro light emitting diode, or quantum dot (¶ [0027]).
Regarding claim 5, Eley teaches the switchable opaque film (104) comprising a polymer-dispersed liquid crystal or a suspended particle device (¶ [0031]).
Regarding claim 6, the Examiner notes that the vehicle component recitation is interpreted to be an intended use of the apparatus and has not been given any patentable weight.
Regarding claim 7, Eley teaches the transparent lighting source (102) comprising a transparent lighting film (¶ [0027]) that is laminated to the switchable opaque film (104) to form a layered structure (Fig. 1g), and wherein the electrical connection comprises a flexible printed circuit that connects the transparent lighting film and the switchable opaque film to the control unit (¶ [0023]).
Regarding claim 8, the recitation “the layered structure is attached to at least one layer of glass of a vehicle window such that the switchable opaque film is facing a vehicle interior direction and the transparent lighting film is facing a vehicle exterior direction” has been considered but not given any patentable weight since the recitation is an intended use of the claimed apparatus (MPEP § 2103 (I)(C)).
Regarding claim 9, Eley teaches the control unit configured to switch the switchable opaque film to the opaque state when the transparent lighting film is on to block light emitted by the transparent lighting film (¶ [0031]), and wherein the control unit is configured to switch the switchable opaque film to the transparent state when the transparent lighting film is off (¶ [0031]).  The recited features to the vehicle have been considered but not given any patentable weight, since they are considered intended use features of the claimed apparatus.
Regarding claim 10, the recitation “the layered structure is integrated between at least two layers of glass of the vehicle window, and wherein the vehicle component comprises a light bar or a center high-mounted stop lamp” has been considered but not given any patentable weight since the recitation is an intended use of the claimed apparatus (MPEP § 2103 (I)(C)).
Regarding claim 11, Eley teaches the transparent lighting source (102) comprising a transparent display unit (¶ [0027]) that is laminated to the switchable opaque film (104) to form a layered structure for a display system, and wherein the electrical connection comprises a flexible printed circuit that connects the transparent display unit and the switchable opaque film to the control unit (¶ [0023]).
Regarding claim 12, the recitation “wherein the layered structure is attached to at least one layer of glass of a vehicle window, and including at least one camera that feeds display data to the display system” has been considered but not given any patentable weight since the recitation is an intended use of the claimed apparatus (MPEP § 2103 (I)(C)).
Regarding claim 13, the recitation “wherein the control unit is configured to switch the switchable opaque film to the opaque state when the transparent display unit is on to darken an image background for improved contrast, and wherein the control unit is configured to switch the switchable opaque film to the transparent state when the transparent display unit is off such that the vehicle window is transparent” has been considered but not given any patentable weight since the recitation is an intended use of the claimed apparatus (MPEP § 2103 (I)(C)).
Regarding claim 14, the recitation “wherein the layered structure is integrated between at least two layers of glass of the vehicle window, and wherein the vehicle component provides a rear -15- view mirror or a side view mirror function, or wherein the layered structure is incorporated into a glass panel to form an invisible mirror” has been considered but not given any patentable weight since the recitation is an intended use of the claimed apparatus (MPEP § 2103 (I)(C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholson (US 2022/0097597) teaches a covering device for a motor vehicle.  Kathol (US 11,182,970) teaches an augmented reality aircraft window.  Trikha (US 2021/0191218) teaches optically switchable windows for selectively impeding propagation of light from an artificial source.  Huang (US 2020/0049864) teaches privacy films for curved displays.  Chen (US 2019/0324304) teaches a photographic camera.  Mannheim (US 2015/0367782) teaches a panoramic extended windshield with integrated non-moving blind.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        14 November 2022